Name: 2006/711/EC: Council Decision of 29 April 2004 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Kyrgyzstan, of the other part to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union
 Type: Decision
 Subject Matter: Asia and Oceania;  European construction;  international affairs
 Date Published: 2006-11-01

 1.11.2006 EN Official Journal of the European Union L 303/8 COUNCIL DECISION of 29 April 2004 on the signing and provisional application of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Kyrgyzstan, of the other part to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union (2006/711/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 44(2), the last sentence of Article 47(2), and Articles 55, 57(2), 71, 80(2), 93, 94, 133 and 181a, in conjunction with Article 300(2) first subparagraph, first sentence thereof, Having regard to the Treaty of Accession of 16 April 2003, and in particular Article 2(3) thereof, Having regard to the Act annexed to the Treaty of Accession, and in particular Article 6(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) On 8 December 2003, the Council authorised the Commission, on behalf of the Community and its Member States, to negotiate with the Republic of Kyrgyzstan a Protocol to the Partnership and Cooperation Agreement to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, and to provide for certain technical adjustments linked to the institutional and legal developments within the European Union. (2) Subject to its possible conclusion at a later date, the Protocol has been negotiated between the Parties and should now be signed on behalf of the European Community and its Member States. (3) The Protocol should be applied on a provisional basis as from the date of accession, pending completion of the relevant procedures for its formal conclusion, HAS DECIDED AS FOLLOWS: Article 1 The President of the Council is hereby authorised to designate the person(s) empowered to sign, on behalf of the European Community and its Member States, the Protocol to the Partnership and Cooperation Agreement establishing a Partnership between the European Communities and their Member States, of the one part, and the Republic of Kyrgyzstan, of the other part, to take account of the accession of the Czech Republic, the Republic of Cyprus, the Republic of Estonia, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia and the Slovak Republic to the European Union, subject to possible conclusion at a later stage. The text of the Protocol is attached to this Decision (1). Article 2 Pending its entry into force, the Protocol shall be applied on a provisional basis from the date of accession. Done at Luxembourg, 29 April 2004. For the Council The President M. McDOWELL (1) See page 9 of this Official Journal. PROTOCOL to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Kyrgyzstan, of the other part, to take account of the accession of the Czech Republic, the Republic of Estonia, the Republic of Cyprus, the Republic of Latvia, the Republic of Lithuania, the Republic of Hungary, the Republic of Malta, the Republic of Poland, the Republic of Slovenia, and the Slovak Republic to the European Union THE KINGDOM OF BELGIUM, THE CZECH REPUBLIC, THE KINGDOM OF DENMARK, THE FEDERAL REPUBLIC OF GERMANY, THE REPUBLIC OF ESTONIA, THE HELLENIC REPUBLIC, THE KINGDOM OF SPAIN, THE FRENCH REPUBLIC, IRELAND, THE ITALIAN REPUBLIC, THE REPUBLIC OF CYPRUS, THE REPUBLIC OF LATVIA, THE REPUBLIC OF LITHUANIA, THE GRAND DUCHY OF LUXEMBOURG, THE REPUBLIC OF HUNGARY, THE REPUBLIC OF MALTA, THE KINGDOM OF THE NETHERLANDS, THE REPUBLIC OF AUSTRIA, THE REPUBLIC OF POLAND, THE PORTUGUESE REPUBLIC, THE REPUBLIC OF SLOVENIA, THE SLOVAK REPUBLIC, THE REPUBLIC OF FINLAND, THE KINGDOM OF SWEDEN, THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND, hereinafter referred to as the Member States represented by the Council of the European Union, and THE EUROPEAN COMMUNITY AND THE EUROPEAN ATOMIC ENERGY COMMUNITY, hereinafter referred to as the Communities represented by the Council of the European Union and the European Commission, of the one part, and THE REPUBLIC OF KYRGYZSTAN of the other part, HAVING REGARD TO the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union on 1 May 2004, HAVE AGREED AS FOLLOWS: Article 1 The Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia shall be Parties to the Partnership and Cooperation Agreement, establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Kyrgyzstan of the other part, signed in Brussels on 9 February 1995 (hereinafter the Agreement) and shall respectively adopt and take note, in the same manner as the other Member States of the Community, of the texts of the Agreement, and of the documents attached to it. Article 2 To take account of recent institutional developments within the European Union, the Parties agree that, following expiry of the Treaty establishing the European Coal and Steel Community, existing provisions in the Agreement referring to the European Coal and Steel Community shall be deemed to refer to the European Community, which has taken over all rights and obligations contracted by the European Coal and Steel Community. Article 3 This Protocol shall form an integral part of the Agreement. Article 4 1. This Protocol shall be approved by the Communities, by the Council of the European Union on behalf of the Member States, and by the Republic of Kyrgyzstan in accordance with their own procedures. 2. The Parties shall notify each other of the accomplishment of the corresponding procedures referred to in the preceding paragraph. The instruments of approval shall be deposited with the General Secretariat of the Council of the European Union. Article 5 1. This Protocol shall enter into force on the same day as the 2003 Treaty of Accession, provided that all the instruments of approval of this Protocol have been deposited before that date. 2. Where not all the instruments of approval of this Protocol have been deposited before that date, this Protocol shall enter into force on the first day of the first month following the date of the deposit of the last instrument of approval. 3. Where not all the instruments of approval of this Protocol have been deposited before 1 May 2004, this Protocol shall apply provisionally with effect from 1 May 2004. Article 6 The texts of the Agreement, the Final Act and all documents annexed to it are drawn up in the Czech, Estonian, Hungarian, Latvian, Lithuanian, Maltese, Polish, Slovak and Slovene languages. These texts are annexed to this Protocol and are equally authentic with the texts in the other languages in which the Agreement, the Final Act and the documents annexed to it are drawn up (1). Article 7 This Protocol is drawn up in duplicate in the Czech, Danish, Dutch, English, Estonian, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovene, Spanish, Swedish and Kyrgyz languages, each of these texts being equally authentic. Hecho en Bruselas, el treinta de abril de dos mil cuatro. V Bruselu dne tÃ icÃ ¡tÃ ©ho dubna dva tisÃ ­ce Ã tyÃ i. UdfÃ ¦rdiget i Bruxelles den tredivte april to tusind og fire. Geschehen zu BrÃ ¼ssel am dreiÃ igsten April zweitausendundvier. Kahe tuhande neljanda aasta kolmekÃ ¼mnendal aprillil BrÃ ¼sselis. Ã Ã ³Ã ¹Ã ½Ã µ Ã Ã Ã ¹Ã  Ã Ã Ã Ã ¾Ã ­Ã »Ã »Ã µÃ , Ã Ã Ã ¹Ã  Ã Ã Ã ¹Ã ¬Ã ½Ã Ã ± Ã ÃÃ Ã ¹Ã »Ã ¯Ã ¿Ã Ã ´Ã Ã ¿ Ã Ã ¹Ã »Ã ¹Ã ¬Ã ´Ã µÃ  Ã Ã ­Ã Ã Ã µÃ Ã ±. Done at Brussels on the thirtieth day of April in the year two thousand and four. Fait Ã Bruxelles, le trente avril deux mille quatre. Fatto a Bruxelles, addÃ ¬ trenta aprile duemilaquattro. BriselÃ , divi tÃ «kstoÃ ¡i ceturtÃ  gada trÃ «sdesmitajÃ  aprÃ «lÃ «. Priimta du tÃ «kstanÃ iai ketvirtÃ ³ metÃ ³ balandÃ ¾io trisdeÃ ¡imtÃ dienÃ Briuselyje. Kelt BrÃ ¼sszelben, a kÃ ©tezer-negyedik Ã ©v Ã ¡prilis havÃ ¡nak tizenharmadik napjÃ ¡n. MagÃ §mul fi Brussel fit-tletin jum ta' April tas-sena elfejn u erbgÃ §a. Gedaan te Brussel, de dertigste april tweeduizendvier. SporzÃ dzono w Brukseli, dnia trzynastego kwietnia roku dwa tysiÃ ce czwartego. Feito em Bruxelas, em trinta de Abril de dois mil e quatro. V Bruseli dÃ a tridsiateho aprÃ ­la dvetisÃ ­cÃ ¡tyri. V Bruslju, dne tridesetega aprila leta dva tisoÃ  Ã ¡tiri. Tehty BrysselissÃ ¤ kolmantenakymmenentenÃ ¤ pÃ ¤ivÃ ¤nÃ ¤ huhtikuuta vuonna kaksituhattaneljÃ ¤. Som skedde i Bryssel den trettionde april tjugohundrafyra. Por los Estados miembros Za Ã lenskÃ © stÃ ¡ty For medlemsstaterne FÃ ¼r die Mitgliedstaaten Liikmesriikide nimel Ã Ã ¹Ã ± Ã Ã ± Ã ºÃ Ã ¬Ã Ã · Ã ¼Ã ­Ã »Ã · For the Member States Pour les Ã tats membres Per gli Stati membri DalÃ «bvalstu vÃ rdÃ  ValstybiÃ ³ nariÃ ³ vardu A tagÃ ¡llamok rÃ ©szÃ ©rÃ l GÃ §all-Istati Membri Voor de lidstaten W imieniu PaÃ stw CzÃ onkowskich Pelos Estados-Membros Za Ã lenskÃ © Ã ¡tÃ ¡ty Za drÃ ¾ave Ã lanice JÃ ¤senvaltioiden puolesta PÃ ¥ medlemsstaternas vÃ ¤gnar Por las Comunidades Europeas Za EvropskÃ ¡ spoleÃ enstvÃ ­ For De EuropÃ ¦iske FÃ ¦llesskaber FÃ ¼r die EuropÃ ¤ischen Gemeinschaften Euroopa Ã ¼henduste nimel Ã Ã ¹Ã ± Ã Ã ¹Ã  Ã Ã Ã Ã ÃÃ ±Ã Ã ºÃ ­Ã  Ã Ã ¿Ã ¹Ã ½Ã Ã Ã ·Ã Ã µÃ  For the European Communities Pour les CommunautÃ ©s europÃ ©ennes Per le ComunitÃ europee Eiropas Kopienu vÃ rdÃ  Europos BendrijÃ ³ vardu Az EurÃ ³pai KÃ ¶zÃ ¶ssÃ ©gek rÃ ©szÃ ©rÃ l GÃ §all-Komunitajiet Ewropej Voor de Europese Gemeenschappen W imieniu WspÃ ³lnot Europejskich Pelas Comunidades Europeias Za EurÃ ³pske spoloÃ enstvÃ ¡ Za Evropski skupnosti Euroopan yhteisÃ ¶jen puolesta PÃ ¥ Europeiska gemenskapernas vÃ ¤gnar Por la RepÃ ºblica de KirguistÃ ¡n Za Kyrgyzskou republiku For Den Kirgisiske Republik FÃ ¼r die Kirgisische Republik Kirgiisi Vabariigi nimel Ã Ã ¹Ã ± Ã Ã · Ã Ã ·Ã ¼Ã ¿Ã ºÃ Ã ±Ã Ã ¯Ã ± Ã Ã ¿Ã ½ Ã Ã ¹Ã Ã ³Ã ¹Ã Ã Ã ¬Ã ½ For the Republic of Kyrgyzstan Pour la RÃ ©publique du Kirghizstan Per la Repubblica del Kirghizistan KirgizstÃ nas Republikas vÃ rdÃ  Kirgizijos Respublikos vardu KirgizisztÃ ¡n rÃ ©szÃ ©rÃ l GÃ §ar-Repubblika tal-KirÃ ¡izstan Voor de Republiek Kirgizstan W imieniu Republiki Kirgijskiej Pela RepÃ ºblica do QuirguizistÃ £o Za KirgizskÃ º republiku Za KirgiÃ ¡ko republiko Kirgisian tasavallan puolesta PÃ ¥ Republiken Kirgizistans vÃ ¤gnar (1) The Czech, Estonian, Latvian, Lithuanian, Hungarian, Maltese, Polish, Slovak and Slovenian versions of the Agreement shall be published in the special edition of the Official Journal at a later date.